— In a claim, inter alia, to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Waldon, J.), dated November 3, 2003, which granted the defendant’s motion to dismiss the claim, inter alia, for failure to comply with Court of Claims Act §§ 10 and 11.
Ordered that the order is affirmed, without costs or disbursements.
The Court of Claims properly dismissed this claim, inter alia, for failure to comply with Court of Claims Act §§ 10 and 11 (see Rodriguez v State of New York, 8 AD3d 647 [2004]; Flynn v City TJniv. of N.Y. at Brooklyn Coll., 6 AD3d 656 [2004]; Goudie v State of New York, 291 AD2d 432 [2002]).
The claimant’s remaining contentions are either without merit or need not be reached in light of our determination. Cozier, J.P., Ritter, Spolzino and Skelos, JJ., concur.